Exhibit 10.36

*** Certain portions of this exhibit have been ommitted pursuant to a request
for confidential treatment separately filed with the Securities and Exchange
Commission.

DISTRIBUTION AGREEMENT

        This DISTRIBUTION AGREEMENT (this “Agreement”) is made and entered into
as of this 18th day of January, 2003, and effective as of the Effective Date (as
defined below), by and between i–STAT Corporation, a Delaware corporation
(“Manufacturer”), and Fuso Pharmaceutical Industries, Ltd., a Japanese
corporation (“Distributor”).

R E C I T A L S:

A.     Manufacturer is engaged in the business of manufacturing and selling,
among other things, those certain Cartridges, Analyzers and Ancillary Products
described in Exhibit A attached hereto, which exhibit may be revised from time
to time upon mutual agreement of the parties (collectively, the “Products”).

B.     Manufacturer and Distributor entered into that certain Distribution
Agreement dated as of August 23, 1988, that certain Instrument Manufacturing
License Agreement dated as of August 23, 1988 and that certain Development
Agreement dated as of August 23, 1988, each as may have been amended to date
(collectively, the “Prior Agreements”), concerning, among other things, the
distribution of certain Products by Distributor.

C.     Since the execution of the Prior Agreements, Distributor provided
valuable financial assistance to Manufacturer during the start-up of
Manufacturer’s business pursuant to the terms and conditions of the Prior
Agreements.

D.     Manufacturer and Distributor desire to terminate the Prior Agreements and
enter into this Agreement with respect to the distribution of Products by
Distributor for the consideration and on the terms and conditions hereinafter
set forth.

E.     This Agreement and the Prepayment Agreement (defined below) set forth the
terms and conditions of a purchase and sale transaction involving Products
between Manufacturer and Distributor and no longer contain a grant of
intellectual property rights in any respect, which used to be the case under the
Prior Agreements.

        NOW, THEREFORE, the parties hereto do hereby agree as follows:

1. DEFINITIONS.

1.1 “Analyzer” means a device wholly manufactured by Manufacturer that processes
one or more Cartridges and is capable of detecting at least one analyte for use
in the Field, which devices are designed for the delivery of professionally
attended human patient care and veterinary care, and specifically excluding
analyzers designed primarily for use in patient self-testing. Should
Manufacturer develop an analyzer for the patient self-test market and elect to
enter the market in the Territory, Manufacturer and Distributor will negotiate
in good faith for a period of ninety (90) days regarding marketing rights. The
parties acknowledge that any such agreement would be separate from this
Agreement and contain terms, conditions and obligations appropriate to the
patient self-test market. Nothing in this Agreement shall obligate Manufacturer
to reach an agreement with Distributor for the patient self-test market.

1.2 “Ancillary Products” means those items listed under the heading “Ancillary
Products” in Exhibit A hereto, as such exhibit may be revised from time to time
upon the mutual written agreement of the parties.

1.3 “Asset Disposition” by Manufacturer means the sale, lease or exchange of all
or substantially all of the assets of Manufacturer to any person or entity other
than Excluded Persons (as defined in section 1.8 hereof).

1.4 “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended.

1.5 “Cartridge” means the disposable component that contains one or more Sensor
Chips and fluid handling channels and operates on an Analyzer or a Phillips
Medical Systems integrated device (formerly known as the Hewlett-Packard blood
analysis module).

1.6 “Cartridge Removal” means an event where any governmental or regulatory
authority in the Territory issues a directive or order that one or more
Cartridges be withdrawn from use in the Territory for the reason of safety or
quality problems, and Distributor is unable to sell other Cartridges that would
reasonably substitute for such withdrawn Cartridges (after exhausting inventory
of Cartridges) for a period of not less than ten (10) business days.

1.7 “Cartridge Sales” means the gross volume of Cartridges sold by Distributor
to Third Parties, in the case of Third Party customers, for the purpose of
consumption by that customer and, in the case of Third Party dealers, for resale
and delivery to customers for the purpose of consumption by those customers, in
each case net of returns, for use in the Field in the Territory.

1.8 “Change of Control” of Manufacturer means the occurrence of the following:
any person (within the meaning of the Securities Exchange Act of 1934, as
amended) is or becomes the Beneficial Owner, directly or indirectly, of
securities of Manufacturer (not including in the securities beneficially owned
by such person any securities acquired directly from Manufacturer or its
affiliates other than in connection with the acquisition by Manufacturer or its
affiliates of a business) representing fifty percent (50%) or more of the
combined voting power of Manufacturer’s then outstanding securities.
Notwithstanding the foregoing and solely for the purposes of this Agreement, it
shall not constitute a Change of Control for any person or entity who, as of the
date of this Agreement, owns securities of Manufacturer representing twenty
percent (20%) or more of the combined voting power of Manufacturer’s then
outstanding securities (“Excluded Persons”), to increase its combined voting
power to fifty percent (50%) or more the combined voting power of Manufacturer’s
then outstanding securities.

1.9 “Certificate of Destruction” has the meaning ascribed to it in Section 5.4.2
herein.

1.10 “Effective Date” has the meaning ascribed to it in Section 11.16 herein.

1.11 “Field” means the professionally attended human health care market and the
veterinary care market, specifically excluding the patient self-testing market.

1.12 “Fully Burdened Manufacturing Cost” shall mean Manufacturer’s total cost to
manufacture including materials, direct labor, indirect labor and materials,
manufacturing overhead and yield losses, costs associated with Product testing
and required retains, as measured and adjusted on a semi-annual basis.
Manufacturing overhead shall include expenses directly related to improving or
enhancing performance specifications, quality, reliability, lifetime and/or
usability of manufactured Products and expenses associated with the continuous
improvements of the manufacturing process.

1.13 “Log Files” means Distributor’s books of accounts and records in written
and any other appropriate format (including, without limitation, electronic
format) with respect to all of Distributor’s activities under this Agreement
including, without limitation, all information necessary to support the
information provided on the Resale Certificate attached hereto as Exhibit
B.“MHLW” means the Ministry of Health, Labor and Welfare of Japan.

1.14 “Net Sales” means the gross sales amount billed or invoiced to Third
Parties for Products, less:

(a)     Rebates granted and allowances, trade, quantity or cash discounts
actually allowed or taken;

(b)     Retroactive price reductions imposed by government authorities;

(c)     Fees, commissions or rebates lawfully paid pursuant to contracts with
dealers or other Third Party organizations; and

(d)     Amounts actually repaid to a Third Party by reason of rejection or
return of defective Product.

1.15 “Prepayment Agreement” has the meaning ascribed to it in Section 4.2
herein.

1.16 “Prepayment Application Amount” means (x) the number of Cartridges
(irrespective of their types) sold and shipped by Distributor to Third Parties
in the Territory during the period covered by the applicable Resale Certificate
in the respective ordinary courses of business of Distributor and Third Parties,
multiplied by (y)***.

1.17 “Prepayment Term” has the meaning ascribed to it in Section 4.2 herein.

1.18 “Purchase Order” has the meaning ascribed to it in Section 8.2 herein.

1.19 “Sensor Chip” means a solid state potentiometric, amperimetric and/or
conductometric microsensor device or an integrated group of such devices
designed to detect the presence and/or quantity of at least one analyte in
blood.

1.20 “Territory”means the country of Japan.

1.21 “Third Party” means a customer within the Territory and the Field that
purchases Products for its own consumption or a dealer that purchases Products
solely for the purpose of resale to customers within the Territory and the
Field, each being a natural person, corporation, partnership, trust, joint
venture, government authority or other legal entity or organization other than
Distributor or Manufacturer and/or their respective affiliates.

1.22 “Warranty Period” shall have the meaning ascribed to it in Section 5.4.1(b)
herein.

2.     APPOINTMENT; EXCLUSIVITY.

2.1 Appointment. Effective as of December 31, 2002 (the “Appointment Effective
Date”), and subject to the provisions of this Agreement, Manufacturer hereby
appoints Distributor as its distributor of Products authorized to sell and ship
only within the Territory and solely for use in the Field, and Distributor
hereby accepts such appointment, on the basis of each and all of the covenants,
agreements, terms and conditions of this Agreement. Manufacturer reserves the
right to appoint additional distributors within the Territory for use in the
Field during the Non-Exclusive Period (as defined below) and any other period,
if any, in which Distributor’s rights become non-exclusive pursuant to Section
3.2. Manufacturer shall have no restriction on its right to appoint distributors
outside the Territory, or within the Territory but outside the Field.

2.2 Exclusivity. Distributor’s appointment as distributor of the Products
described in Section 2.1 above shall be (a) on a non-exclusive basis during the
period commencing on the Appointment Effective Date and terminating December 31,
2003 (the “Non-Exclusive Period”), and (b) unless Distributor fails to achieve
either of the Performance Milestones (as defined below) described in Section 3,
on an exclusive basis during the period commencing January 1, 2004 and
terminating at the end of the Term (as defined in Section 10.1) (the “Exclusive
Period”); provided, however, that notwithstanding anything to the contrary in
this Agreement, Distributor’s appointment as a distributor of the Products
relating to the veterinary care market shall be solely on a non-exclusive basis
during the Term (as defined in Section 10.1).

3.     PERFORMANCE MILESTONES.

3.1 Performance Milestones. Distributor agrees that the exclusivity of its
rights to sell Products under this Agreement during the Exclusive Period shall
be subject to Distributor’s achievement of each of the following performance
milestones (the “Performance Milestones”):

    (a)        Distributor’s cumulative sales of at least *** Cartridges to
Third Parties in the ordinary course of business in the Field in the Territory
between January 1, 2003 and December 31, 2005 (the “First Performance
Milestone”); and

    (b)        Distributor’s cumulative sales of at least *** Cartridges to
Third Parties in the ordinary course of business in the Field in the Territory
between January 1, 2003 and December 31, 2007 (the “Second Performance
Milestone”).

    (c)        In the event of a Cartridge Removal in any calendar year, each
Performance Milestone shall be reduced by a number of Cartridges documented to
be equal to the number of Cartridges corresponding to Net Sales affected by the
Cartridge Removal by Distributor to Third Parties during such calendar year, as
mutually agreed by Manufacturer and Distributor. The number of Cartridges
affected in reduced Net Sales shall be calculated on the basis of the following:
(i) the number of relevant Cartridges actually sold by Distributor to Third
Parties in the ordinary course of business for the immediately preceding four
calendar quarters divided by 365 days (or the appropriate prorated number of
days prior to the completion of the first four calendar quarters), multiplied by
(ii) the number of days during which the relevant Cartridge Removal lasted.
Distributor shall furnish Manufacturer with relevant data to verify information
set forth in (i) and (ii) above.

        Distributor acknowledges and agrees that Distributor’s purchases of
Cartridges from Manufacturer shall not count toward the achievement of the
Performance Milestones unless and until written evidence of Distributor’s resale
and delivery of such Cartridges to Third Parties for use in the Field in the
Territory, in the ordinary course of business, has been provided to Manufacturer
in the form attached hereto as Exhibit B (the “Resale Certificate”). Distributor
shall maintain full, complete and accurate Log Files at its principal place of
business. Manufacturer shall have the right, upon not less than forty-eight (48)
hours advance notice, to inspect and audit the Log Files during Distributor’s
normal business hours. All audit rights under this Section 3.1 shall survive the
termination of this Agreement for a period of two (2) years, and no Log Files
may be destroyed prior to termination of such audit rights. Manufacturer shall
bear the costs of any audit conducted pursuant to this Section 3.1; provided,
however, that in the event that such audit results in a finding that the
information provided in any Resale Certificate reports Cartridge Sales that are
greater than actual Cartridge Sales by at least three percent (3%), Distributor
shall reimburse Manufacturer for all costs and expenses relating to such audit
within fifteen (15) calendar days of receipt of notice of such inaccuracy from
Manufacturer, and provide Manufacturer with corrected Resale Certificates. For
the avoidance of doubt, such reimbursement right shall be in addition to, and
without prejudice to, any other rights or remedies available to Manufacturer.

3.2 Loss of Exclusivity; Early Termination. In the event that Distributor fails
to achieve the First Performance Milestone, Distributor’s rights to distribute
Products hereunder shall automatically become non-exclusive during the period
commencing January 1, 2006 and terminating December 31, 2006, and
notwithstanding any other provisions of this Agreement, this Agreement shall
automatically terminate on December 31, 2006 without further action by
Manufacturer. In the event that Distributor achieves the First Performance
Milestone but fails to achieve the Second Performance Milestone, Distributor’s
rights to distribute Products hereunder shall automatically become non-exclusive
during the period commencing January 1, 2008 and terminating at the end of the
Term. Manufacturer shall notify Distributor in writing following the conversion
of Distributor’s rights to a non-exclusive basis.

4.     PAYMENTS TO MANUFACTURER.

4.1 Marketing Support Fee.

    (a)        In consideration of Manufacturer’s support services to be
rendered in connection with Distributor’s marketing of the Products in the
Territory as more fully set forth in Section 5.2 hereof, Distributor shall pay
Manufacturer the amount of Two Million Dollars ($2,000,000)(the “Marketing
Support Fee”) within thirty (30) days of from the date of execution of this
Agreement. Distributor acknowledges and agrees that the Marketing Support Fee
does not constitute, and is in no way to be characterized as, a loan or other
similar type of agreement. The Marketing Support Fee shall be in addition to,
and not be a part of, the Prepayment Amount.

    (b)        In the event of (i) a Change of Control, Asset Disposition of
Manufacturer or acquisition of Manufacturer by an Excluded Person and (ii) a
material uncured breach by Manufacturer or its successor of any material
provision of this Agreement of which Manufacturer or its successor has been
provided written notice and opportunity to cure in accordance with the
procedures set forth in section 10.3 hereof, where both (i) and (ii) occur on or
before December 31, 2003, Manufacturer shall refund to Distributor, within
thirty (30) calendar days of receipt of Distributor’s written request, the
Marketing Support Fee with no interest payable thereon. Any such written request
by Distributor must be made within fourteen (14) calendar days of the occurrence
of both (i) and (ii) herein. Manufacturer shall give Distributor written notice
of the occurrence and contents of a Change of Control, Asset Disposition or
acquisition of Manufacturer by an Excluded Person promptly following the
occurrence thereof. After December 31, 2003, the entire Marketing Support Fee
shall become non-refundable.

4.2 Prepayment. Distributor shall prepay to Manufacturer on or before October 1,
2003 the amount of Eleven Million Dollars ($11,000,000) (as such amount may be
reduced in accordance with this Section 4.2 and/or Section 8.5 from time to
time, the “Prepayment Amount”) with no interest payable thereon by Manufacturer
under any circumstance, which Prepayment Amount shall be applied to the purchase
of Cartridges that Distributor will purchase from Manufacturer and sell to Third
Parties between *** (the “Prepayment Term”). Distributor shall be entitled to a
refund of all or part of the Prepayment Amount under the terms of, and subject
to the conditions of, that certain Prepayment Agreement by and between the
parties of even date herewith (the “Prepayment Agreement”). For purposes of this
Agreement, Distributor shall, from time to time, but no less frequently than
each quarter, certify the number of Cartridges sold under item (x) in the
definition of Prepayment Application Amount by delivering a completed and
executed Resale Certificate to Manufacturer. Distributor shall then be
authorized by Manufacturer to apply the resulting Prepayment Application Amount
to open invoices for purchases of Product from Manufacturer. Distributor agrees
to uniquely number or otherwise identify each Resale Certificate provided to
Manufacturer and to accompany each Resale Certificate with a listing of all
prior Resale Certificates and related Prepayment Application Amounts previously
presented and the net balance of the remaining Prepayment Amount. Distributor
acknowledges and agrees that the Prepayment Amount is a prepayment of amounts
that would ordinarily have been paid to Manufacturer in the future for the
purchase of Cartridges and does not constitute, and is in no way to be
characterized as, a loan or other similar type of agreement. Upon its payment,
Manufacturer shall have the unrestricted right to use the Prepayment Amount as
working capital, notwithstanding that it has not yet been earned by Manufacturer
and may later be subject to a refund to Distributor.

5. OBLIGATIONS OF MANUFACTURER

5.1 Manufacture of Products. Manufacturer shall use commercially reasonable
efforts to maintain the necessary manufacturing capability to fill all orders
for Products received from Distributor and accepted pursuant to the provisions
of this Agreement. In the event of a Product shortage for any reason,
Manufacturer shall have the right to allocate or apportion available Products
among its customers as Manufacturer, in the exercise of its discretion, and upon
prior consultation with Distributor, deems appropriate, without incurring any
liability to Distributor. Manufacturer may discontinue the manufacture or sale
of any Products, with respect to Analyzers upon twelve months’ prior written
notice and with respect to all other Products upon one hundred eighty (180)
days’ prior written notice to Distributor. Manufacturer may materially alter the
performance of any or all of the Products upon ninety (90) days’ prior notice to
Distributor. Manufacturer or its in-country caretaker will use commercially
reasonable efforts to secure MHLW regulatory approval for such changes, as
required by MHLW. If Manufacturer discontinues the manufacture or sale of any
Analyzer, at Distributor’s request Manufacturer will negotiate with Distributor
an appropriate length of time for the continued support of that Analyzer beyond
the date of discontinuing manufacture or sale, including continuation of
software support. For the “200-series” Analyzer, Manufacturer will continue
support for at least three (3) years from the date of discontinuing manufacture
or sale. Manufacturer will use its best efforts to consult with Distributor
prior to any discontinuance of manufacture of any Product or material alteration
of any Product where such alteration would require MHLW regulatory approval.

5.2 Marketing Support. Manufacturer shall provide marketing support services
outside of the Territory to facilitate Distributor’s marketing of Products,
including the marketing of Products as a replacement for laboratory-based blood
test devices including, without limitation, (i) annual marketing meetings
between representatives of both parties; (ii) marketing seminars and training
for Distributor’s sales representatives on a frequency to be mutually agreed;
(iii) visits to hospitals in the United States that already purchases large
quantities of Products from Manufacturer on a frequency to be mutually agreed;
and (iv) regular telephonic and electronic-mail communications on marketing
needs with Manufacturer’s marketing officers in the United States. Unless
otherwise agreed, Manufacturer and Distributor will each be responsible for
their respective expenses and costs.

        Manufacturer shall supply to Distributor at no charge samples of
Cartridges in the amounts and on the timeframe as set forth in Exhibit F.
Manufacturer shall have sole discretion as to which Cartridge type or types are
supplied.

5.3 Documentation. Manufacturer shall furnish Distributor with such quantities
of manuals, catalogs, technical information, promotional material and other
information and literature as Manufacturer in its sole discretion shall deem
appropriate to assist Distributor in the effective distribution, marketing and
sale of Products within the Territory.

5.4 Product Warranty/Replacement or Repair/Exclusions/Limitation.

5.4.1 Product Warranty. Manufacturer represents and warrants to Distributor that
the Products, that have an expressed warranty, delivered to Distributor
hereunder shall:

    (a)        perform in all material respects in accordance with published
claims;


    (b)        be free in all material respects from defects in material and
workmanship (i) in the case of Analyzers or Ancillary Products that do not have
a labeled shelf life, until 15 months after date of shipment and (ii) in the
case of Cartridges and Ancillary Products having a labeled shelf life, the shelf
life as labeled by Manufacturer or Manufacturer’s supplier (the “Warranty
Period”);


    (c)        be free and clear of any third party security interest, lien or
encumbrance; and


    (d)        be approved for sale by MHLW in the Territory.


        With respect to clauses (a), (b) and (d) of this Section 5.4.1, the
parties acknowledge and agree that any Product not conforming to clauses (a),
(b) and (d) of this Section 5.4.1 shall be handled in accordance with Section
5.4.2 and shall not constitute a material breach of this Agreement.

5.4.2 Product Replacement or Repair. At its option, Manufacturer may replace or
repair during the Warranty Period any Product, which fails to meet the warranty
set forth in Section 5.4.1. Manufacturer will not, after acceptance by
Distributor thereof in accordance with the terms hereof, accept returns of
Product in exchange for a refund of the purchase price therefor, nor for a
credit against the Prepayment Amount. If Manufacturer opts to repair the
Product, Distributor shall deliver the Product to be repaired to Manufacturer.
If Manufacturer opts to replace the Product, Distributor, at Manufacturer’s
instruction and discretion, shall either (i) deliver the Product to be replaced
to Manufacturer or (ii) destroy such Product and fax and send by reputable
overnight courier to Manufacturer a certificate of destruction, signed by a
quality control officer of Distributor acceptable to Manufacturer, substantially
in the form of Exhibit D hereto (“Certificate of Destruction”). If Manufacturer
determines to repair Products, which fail to meet the warranty set forth in
Section 5.4.1, Manufacturer shall bear the cost of shipping them for repair from
Distributor’s distribution center to Manufacturer’s facility. Distributor shall
reimburse Manufacturer for Products shipped for repair under the warranty, which
are subsequently determined not to be defective. Manufacturer shall bear the
cost of shipping the replaced or repaired Products to Distributor, unless the
underlying Products are determined not to be defective in which case Distributor
shall bear the cost of such shipment.

5.4.3 Exclusions. Manufacturer shall have no obligations to Distributor or any
Third Party with respect to any defects, damage, or nonconformances of Products
that, after delivery to Distributor (as more fully set forth in Section 8.6
hereof), result from improper installation, operation, maintenance or other use
by any party other than Manufacturer; unauthorized repair; tampering, unusual
environmental operating conditions; or from accidents, or acts of God; or other
events of force majeure, as described in Section 11.7 herein. If any Products
returned for repair or replacement are not defective or are nonconforming or
contain defects where such nonconforming or defective condition is caused by a
factor outside the scope of Manufacturer’s warranty, Distributor shall pay
Manufacturer, at Manufacturer’s normal service rate, for services performed with
respect to such defective returned units, together with any costs of shipping
such Products.

5.4.4 Limitation on Warranties. MANUFACTURER MAKES NO WARRANTIES REGARDING THE
PRODUCTS OTHER THAN THE EXPRESS WARRANTIES IN THIS SECTION 5.4 AND THERE SHALL
BE NO IMPLIED OR STATUTORY WARRANTIES INCLUDING ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT. IN NO
EVENT SHALL MANUFACTURER BE LIABLE TO DISTRIBUTOR, ITS AGENTS, DEALERS,
DISTRIBUTORS, REPRESENTATIVES, EMPLOYEES, CUSTOMERS OR ANY OTHER THIRD PARTY,
FOR ANY INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL
DAMAGES INCLUDING, WITHOUT LIMITATION, LOSS OF USE, LOSS OF REVENUE OR LOSS OF
PROFIT, IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR THE EXISTENCE,
FURNISHING OR FUNCTIONING OF ANY ITEM OR SERVICES PROVIDED FOR IN THIS AGREEMENT
OR FROM ANY OTHER CAUSE INCLUDING, WITHOUT LIMITATION, CLAIMS BY THIRD PARTIES,
EVEN IF MANUFACTURER HAS BEEN ADVISED IN ADVANCE OF THE POSSIBILITY OF SUCH
DAMAGES. MANUFACTURER’S SOLE LIABILITY OF ANY KIND, WHETHER ON WARRANTY,
CONTRACT, STRICT LIABILITY OR NEGLIGENCE GROUNDS, WITH RESPECT TO THE PRODUCTS
FURNISHED UNDER THIS AGREEMENT SHALL BE LIMITED TO THE REPAIR OR REPLACEMENT OF
ANY DEFECTIVE PRODUCTS; PROVIDED, HOWEVER, THAT MANUFACTURER SHALL BE UNDER NO
OBLIGATION TO MAKE REPAIRS OR PROVIDE REPLACEMENTS NECESSITATED IN WHOLE OR IN
PART BY CATASTROPHE, FAULT OR NEGLIGENCE OF THE CUSTOMER OR OTHER USER OR ANY
THIRD PARTY, IMPROPER OR UNAUTHORIZED MODIFICATION AND/OR USE OF PRODUCTS, USE
OF PRODUCTS IN A MANNER FOR WHICH THEY WERE NOT DESIGNED OR INTENDED OR BY
CAUSES EXTERNAL TO THE SUBJECT PRODUCT INCLUDING, WITHOUT LIMITATION, SHIPPING
DAMAGE.

6. OBLIGATIONS OF DISTRIBUTOR

6.1 Generally. Distributor shall at all times and at its own cost and expense
use commercially reasonable efforts and all due diligence to energetically and
aggressively develop the Territory, to promote the sale of the Products therein
and to enhance the reputation and goodwill associated with the Products
including, without limitation, to develop and implement a marketing program to
position the Products as superior to and a replacement for competing
laboratory-based products. In connection therewith, Distributor shall maintain
warehouses and other facilities suitable for performance of all its obligations
hereunder; shall provide aggressive, dedicated, continuous representation within
and throughout the Territory by means of actual trained and competent sales
personnel contact with existing and prospective customers of the Products in the
Field in the Territory; shall provide training and in-house services to existing
and prospective customers of the Products in the Field in the Territory in order
to achieve the maximum level of efficiency of utilization of Cartridges; and
shall hire and maintain a sales staff sufficient in number, qualifications and
training to aggressively promote and market the Products in the Field in the
Territory.

6.2 Conduct of Business and Expenses. Distributor shall conduct its business
consistent with the provisions of this Agreement and all applicable laws, which
may in any way relate to sale or distribution of the Products in the Field in
the Territory. Distributor shall maintain in effect at all times the necessary
registrations and licenses with any and all governmental agencies and other
authorities which may be required under the laws of the Territory in order to
conduct the contemplated business in the Field in the Territory. Distributor
shall be responsible for all expenses incurred in connection with the operation
of its business and its activities hereunder including, without limitation, all
expenses for appropriate and customary advertising, promotional items and trade
shows, and all communication, travel and accommodations; and shall be
responsible for all acts, omissions and expenses of its officers, directors,
agents, employees and representatives. Distributor and any Third Party to whom
Distributor sells Products shall not conduct business outside of the Territory,
nor outside of the Field within the Territory, without the prior written consent
of Manufacturer.

6.3 Warranty/Product Quality. Distributor shall have no authority to modify or
supplement Manufacturer’s standard form of limited warranty. Distributor shall
be solely responsible for any modified or supplemental warranty with respect to
the Products made to Distributor’s customers, and Distributor shall indemnify,
defend and hold harmless Manufacturer and its Related Persons (as defined below)
from and against any Claims (as defined in Section 6.4 hereof) asserted against
and, any losses or damages suffered by Manufacturer or any of its Related
Persons, directly or indirectly, in connection therewith. Distributor shall
provide Manufacturer with prompt written notice specifying in reasonable detail
all problems related to the Products, without limitation, warranty matters,
defects and customer complaints, which come to the attention of Distributor.
Distributor shall cooperate with Manufacturer in any recall of any Products, as
appropriate. Distributor shall make no modifications of the Products.

6.4 Indemnification. Distributor shall indemnify, defend and hold harmless
Manufacturer and Manufacturer’s Related Persons (as defined in this Section 6.4)
from and against any and all liabilities, losses, damages, injuries, costs,
expenses, causes of action, claims, suits, demands, legal proceedings,
investigations, assessments and similar matters including, without limitation,
attorneys’ and other experts’ fees (collectively, “Claims”), directly or
indirectly resulting from or arising out of the inaccuracy or breach of any
representation or warranty made by Distributor, the failure of Distributor to
fully and completely perform and comply with its obligations hereunder or any
act or omission of Distributor or any of Distributor’s Related Persons.
Manufacturer shall have the right, in its sole discretion, to offset against any
amounts due and payable to Distributor, or against any remaining balance of the
Prepayment Amount, any amounts due and payable to Manufacturer pursuant to this
Section. In the event that any claim, suit or other legal proceeding is brought
against Distributor in connection with any of the Products, or the sale or use
thereof, Distributor shall promptly notify Manufacturer thereof in writing and
in reasonable detail and Manufacturer may elect to defend such matter by counsel
selected by Manufacturer and, in the event of such defense, Distributor shall,
and shall cause its Related Persons to, fully cooperate with Manufacturer and
its counsel in the conduct of such defense. For purposes of this Agreement,
“Related Persons” of any party to this Agreement shall mean the officers,
directors, shareholders, affiliates, agents, representatives, employees,
successors and assigns of such party.

6.5 Insurance. Distributor shall obtain and maintain a policy of comprehensive
business liability insurance including without limitation public liability and
property damage insurance, issued by an insurer reasonably acceptable to
Manufacturer. Such policy shall name Manufacturer as an additional insured and
shall be in amounts, respectively, that are reasonable and customary in the
Territory for medical products companies of comparable size and activities, but
in no event less than Four Million Dollars ($4,000,000) per occurrence.
Distributor shall furnish Manufacturer with a certificate of insurance
evidencing such insurance within thirty (30) days of the execution of this
Agreement and shall provide Manufacturer at least thirty (30) days’ prior
written notice of cancellation or material modification of such insurance, all
of which shall be satisfactory, in form and substance, to Manufacturer.

6.6 Sales to Third Parties. Distributor shall sell Products to Third Parties,
whether directly to customers for their own consumption and usage or to its
dealers for the express purpose of resale to customers and in the ordinary
course of business with such dealers, and Distributor shall not stock its
customers’, its dealers’ and its inventories with Products in excess of
inventories maintained in its customers’, its dealers’ or its ordinary course of
business.

7.     REPRESENTATIONS AND WARRANTIES.

7.1 Representations and Warranties of Manufacturer. Manufacturer hereby
represents and warrants to Distributor that, as of the Effective Date:

    (a)        Manufacturer is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware.

    (b)        Manufacturer has full corporate power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby. All corporate acts and other proceedings required to be taken to
authorize such execution, delivery, and consummation have been duly and properly
taken.

    (c)        This Agreement has been duly executed and delivered by
Manufacturer and constitutes the legal, valid and binding obligation of
Manufacturer, enforceable against Manufacturer in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by general equitable principles.

    (d)        Manufacturer has obtained, and shall obtain, through its
in-country caretaker in the Territory, all approvals necessary for Products to
be sold in the Territory including, without limitation, approval from MHLW.

7.2 Representations and Warranties of Distributor. Distributor hereby represents
and warrants to Manufacturer that, as of the Effective Date:

    (a)        Distributor is a corporation duly incorporated, validly existing
and in good standing under the laws of Japan.

    (b)        Distributor has full corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
All corporate acts and other proceedings required to be taken to authorize such
execution, delivery, and consummation have been duly and properly taken.

    (c)        This Agreement has been duly executed and delivered by
Distributor and constitutes the legal, valid and binding obligation of
Distributor, enforceable against Distributor in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by general equitable principles.

    (d)        Distributor has taken, and shall take, all actions required under
any applicable law or regulation necessary for Distributor to distribute
Products hereunder including, without limitation, notification under
Pharmaceutical Law to MHLW.

8. ORDERING AND DELIVERY OF PRODUCTS

8.1 Forecasts. Distributor shall furnish Manufacturer with, no later than
forty-five (45) calendar days before the beginning of each calendar quarter, a
written forecast of Product purchase requirements for each of the next six
sequential calendar quarters. The quantity for each Product set forth in the
first such calendar quarter shall constitute a binding purchase commitment by
Distributor in such quarter, which Distributor shall simultaneously confirm with
Purchase Orders pursuant to Section 8.2 herein. The quantity for each Product
ordered in the second such calendar quarter shall not vary by more than 10% from
the original forecast for such quarter without Manufacturer’s prior written
consent which may be withheld or delayed in its sole discretion. The quantity
for each Product ordered in the third and fourth such calendar quarters shall
not vary by more than 20% from the original forecast for each such quarter
without Manufacturer’s prior written consent which may be withheld or delayed in
its sole discretion.

8.2 Purchase Orders. Each order by Distributor for shipment of Products shall be
by firm purchase order in writing on Manufacturer’s standard form, a copy of
which is attached hereto as Exhibit E (each, a “Purchase Order”). Each such
Purchase Order shall be sent by facsimile or electronic mail. Manufacturer may
accept any such Purchase Order in whole or in part in accordance with allocation
procedures set forth in Section 5.1 by actual delivery in accordance with the
terms of Purchase Order. Manufacturer shall use its commercially reasonable
efforts to honor any shipping instructions set forth in a Purchase Order;
provided, that notwithstanding the terms of a Purchase Order, Manufacturer shall
confirm via electronic mail with Distributor the anticipated shipment date for
each such order.

8.3 Price of Products. The initial prices to be paid by Distributor as of the
Effective Date for each type of Product are as specified in Exhibit C attached
hereto. Such prices may be adjusted by Manufacturer as required to reflect
market conditions, costs of components or other costs of manufacture and supply
of the Products. Such price adjustments shall be effective upon sixty (60) days
prior written notice to Distributor and shall be applicable to new Purchase
Orders from Distributor received by Manufacturer after such date. All Product
prices shall be exclusive of any applicable customs charges and duties; sales,
use, privilege, excise and similar taxes; and transportation, rigging, handling
charges, insurance costs and other expenses associated with the delivery of the
items ordered to the destination specified by Distributor, which shall be at
Distributor’s sole expense. Distributor shall have the right to audit
Manufacturer’s Fully Burdened Manufacturing Cost, upon not less than forty-eight
(48) hours advance written notice during normal business hours. Distributor
shall bear the costs of any audit conducted pursuant to this Section 8.3. At
each change of Manufacturer’s Fully Burdened Manufacturing Cost, Manufacturer
will provide Distributor with an explanation of changes from the previously
established Fully Burdened Manufacturing Cost.

8.4 Terms and Conditions. All Products purchased by Distributor shall be sold
F.O.B. Manufacturer’s designated shipping location and shall be subject to such
additional terms and conditions of sale as shall be specified on each Purchase
Order. In the event of conflict between the terms of a Purchase Order and the
terms of this Agreement, the terms of this Agreement shall govern. Any other
terms and conditions shall be wholly inapplicable to this Agreement and to the
individual orders hereunder.

8.5 Payment Requirements. With respect to the purchase of Products, payment of
the net invoice price for all Products purchased by Distributor shall be
received by Manufacturer within thirty (30) days after Manufacturer delivers
finished goods to Distributor’s designated carrier or freight forwarder at
Manufacturer’s designated shipping location. Distributor shall pay in cash any
balance remaining after offsetting the purchase price against any Prepayment
Application Amount. In the event that Distributor fails to pay Manufacturer in a
timely manner as required by this Section 8.5, any unpaid balance shall be
subject to a late charge at the rate of one percent (1%) per month for each
month or portion thereof during which such payment is overdue or, if lower, the
highest rate then permitted by applicable law. In addition, Manufacturer may, at
its option, suspend all shipments to Distributor (including stoppage in
transit), may require that future shipments be paid for in advance or may make
any other credit arrangements satisfactory to Manufacturer in its sole
discretion. Manufacturer’s rights pursuant to this Section 8.5 shall be
cumulative and without prejudice to Manufacturer’s right to declare Distributor
in default under this Agreement by reason of such delinquency, and Manufacturer
shall have the right to avail itself of any and all other remedies to which it
may be entitled hereunder, at law or in equity including immediately offsetting
any such amounts due and owing, plus late charges, against the Prepayment
Amount.

8.6 Delivery; Acceptance; Risk of Loss. Delivery and acceptance of delivery of
any order hereunder shall be deemed to occur upon Manufacturer’s delivery of the
Products to the carrier or freight forwarder at Manufacturer’s facility selected
by Distributor. Title to and risk of loss of all Products sold hereunder shall
pass to Distributor upon such delivery, and the risks of loss, damage or delay
in transit shall be solely the responsibility and risk of Distributor.

9. INTELLECTUAL PROPERTY MATTERS

9.1 Trademarks. Unless specifically agreed in writing in advance, Distributor
shall have no right to use the trademarks, trade names, trade dress or logotypes
that Manufacturer applies to its Products or otherwise uses in its business
(collectively, “Trademarks”) in the name of Distributor’s business, on the
exterior or interior of its business premises or otherwise to identify its
business. Distributor shall market and sell the Products without removing,
adding to, or altering any labels, trade names, trademarks, notices, labels,
serial numbers or other identifying marks, symbols or legends affixed to any of
the Products or their containers or packages, without the need to secure a prior
written consent of Manufacturer. Manufacturer and Distributor hereby agree that
no license of any kind is granted by Manufacturer to Distributor under this
Agreement.

9.2 Proprietary Information. (i) Distributor hereby acknowledges that certain of
the information provided to Distributor by Manufacturer hereunder including,
without limitation, Product drawings, specifications, technical information,
customer contacts or lists and other information and literature, constitutes
proprietary and confidential trade secret information of Manufacturer.
Distributor shall not disclose any such trade secrets, directly or indirectly,
or use them in any way, either during the Term or at any time thereafter,
without the prior written consent of Manufacturer. Any and all such trade
secrets shall remain the sole and exclusive property of Manufacturer and shall
be returned to Manufacturer or destroyed (to be certified by President of
Distributor in form and substance acceptable to Manufacturer) immediately upon
expiration or termination of this Agreement for any reason.

    (ii)        Manufacturer hereby acknowledges that certain of the information
provided to Manufacturer by Distributor hereunder including, without limitation,
Third Party contacts or lists, sale prices to Third Parties, sales statistics of
Products in the Territory and other information and literature, constitutes
proprietary and confidential trade secret information of Distributor.
Manufacturer shall not disclose any such trade secrets, directly or indirectly,
or use them in any way, either during the Term or at any time thereafter,
without the prior written consent of Distributor. Any and all such trade secrets
shall remain the sole and exclusive property of Distributor and shall be
returned to Distributor or destroyed (to be certified by President of
Manufacturer in form and substance acceptable to Distributor) immediately upon
expiration or termination of this Agreement for any reason.

9.3 Conflicts of Interest; Competitive Products. To avoid any conflict between
its other business activities and its obligations to Manufacturer hereunder,
Distributor shall not, during the Exclusive Period,, without the prior written
consent of Manufacturer, directly or indirectly (a) purchase, solicit the sale
of, promote the sale of, sell, exhibit for sale, distribute or manufacture any
product competitive with or of like nature to any of the Products in the Field
in the Territory, (b) act as distributor, broker, representative, agent, dealer
or in any other capacity on behalf of the manufacturer, importer or distributor
of any such competitive or similar product, (c) do any act to impair, prejudice
or harm the goodwill of Manufacturer or the relationship or dealing between
Manufacturer and any actual or potential customer, dealer or other Third Party
or between Manufacturer and any of its employees, (d) own equity in any
competitor of Manufacturer (excluding securities representing up to 1% of the
combined voting power of the outstanding securities of any publicly-traded
company), (e) knowingly hire or retain as an employee, consultant, independent
contractor or in any other capacity any employee or former employee of
Manufacturer who was involved in the performance of this Agreement, without the
prior written consent of Manufacturer, or (f) assist any other person or entity
in any such acts.

9.4 Relief. Distributor acknowledges that (a) the restrictions contained in
Sections 9.1 through 9.3 hereof shall apply in all areas where such application
is permitted by law, (b) the provisions of Sections 9.1 through 9.3 are
reasonable and necessary to protect the legitimate interests of Manufacturer,
(c) the restrictions contained in Sections 9.1 through 9.3 will not prevent
Distributor from earning or seeking a livelihood, and (d) any violation of
Sections 9.1 through 9.3 by Distributor would result in irreparable harm to
Manufacturer. Accordingly, Distributor consents and agrees that if, after
receipt of written notice from Manufacturer, it continues to violate Section 9.1
or 9.2 for a period of forty-eight (48) hours, or in the case of other
provisions of this Agreement for a period of ten (10) or more business days,
Manufacturer shall be entitled, in addition to other remedies available to it,
to injunctive relief, without the necessity of bond or other undertaking, to be
issued by any court of competent jurisdiction restraining Distributor from
committing or continuing any violation of this Agreement.

        In the event that the whole or any part of the provisions of Sections
9.1 through 9.4 hereof shall be determined to be invalid by reason of the
extent, duration, scope or other provision set forth therein, the extent,
duration, scope or other provision, those sections shall be reduced so as to
cure such invalidity and in its reduced form the provisions of Sections 9.1
through 9.3 shall be enforceable in the manner contemplated hereby.

9.5 Infringement. In the event of any demand, suit, action or other proceeding
against Distributor involving any claim of infringement based upon Distributor’s
sale of the Products, whether based on laws of the United States, Japan, or any
other country, Distributor shall promptly send Manufacturer copies of all papers
delivered or served with respect to such demand, or in such suit, action or
other proceeding. At its option, Manufacturer may, at its sole cost and expense,
defend all claims of infringement set forth in any such demand, suit, action or
other proceeding. Distributor shall provide testimony and other evidence against
such demand, or in suit, action or other proceeding, and shall otherwise
cooperate with Manufacturer in any way necessary or desirable in order to permit
Manufacturer successfully to defend such demand, suit, action or other
proceeding.

10. TERM AND TERMINATION

10.1 Term. Unless earlier terminated pursuant to Section 3.2 and another
provision of this Section 10, the term of this Agreement (the “Term”) shall
commence on the date first set forth above and shall expire on December 31,
2008.

10.2 Negotiation of Possible Extension of Term. In the event that Distributor
achieves both Performance Milestones, the parties shall, during the 60-day
period commencing on January 1, 2008, negotiate in good faith the terms of a
possible extension of the Term. The parties agree that neither of them has
entered into any agreement to negotiate a definitive future agreement for the
extension of the Term pursuant to the terms of this Section 10.2, and that the
provisions of this Section 10.2 shall not be deemed to constitute such
definitive agreement. The parties further agree that this Section 10.2 imposes
no burden to negotiate further the terms and conditions of any such extension
until January 1, 2008.

10.3 Termination. (i) Manufacturer may terminate this Agreement effective
immediately upon delivery of written notice to Distributor in the event of the
occurrence of any of the following: (a) Distributor’s breach of duty to perform
or observe any material provision of this Agreement that is not cured within
thirty (30) days after receipt of written notice of such breach from
Manufacturer, provided, that in the event such material breach is incurable, no
such cure period is required prior to termination; (b) Distributor becomes
bankrupt or insolvent or any agreement or court proceeding is initiated relating
to Distributor’s financial instability; (c) failure to maintain Distributor’s
account on a current basis and in accordance with Manufacturer’s terms and
conditions of sale; (d) the sale or transfer of more than fifty percent (50%) of
the fair market value of the ownership of Distributor, or the sale or transfer
of the assets of Distributor to which this Agreement relates, without
Manufacturer’s prior written consent; ; or (e) as set forth in Section 3.2
herein.

    (ii)        Distributor may terminate this Agreement effective immediately
upon (a) delivery of written notice to Manufacturer in the event of
Manufacturer’s breach of duty to perform or observe any material provision of
this Agreement that is not cured within thirty (30) days after receipt of
written notice of such breach from Distributor, provided, that in the event such
material breach is incurable, no such cure period is required prior to
termination; (b) an order or administrative guidance that has the effect of law
by MHLW to cease importation and sale of substantially all of the Products in
the Territory or revocation of the existing approvals by MHLW to import and sell
substantially all of the Products in the Territory such that continued marketing
and distribution of Products is judged impractical by mutual agreement of the
parties without any fault on the part of the Distributor; or (c) Manufacturer
initiates insolvency proceedings for liquidation.

    (iii)        Upon return of the Marketing Support Fee and/or Prepayment
Amount, this Agreement shall automatically terminate.

10.4 Consequences of Termination. Upon the expiration or termination of this
Agreement for any reason, (a) all sums which either party then owes to the other
hereunder shall become immediately due and payable including, without
limitation, any refund payable to Distributor under the Prepayment Agreement,
(b) all remaining obligations of Manufacturer to make deliveries and sales
hereunder shall immediately cease, except that Manufacturer, in its sole
discretion, may deliver to Distributor Products previously ordered by
Distributor in a binding purchase order (for which Distributor shall pay in
accordance with the terms of this Agreement), (c) Distributor shall immediately
discontinue any use of Manufacturer’s Trademarks and any related marks or names,
and shall cease to hold itself out as an authorized distributor of Manufacturer,
(d) Distributor shall immediately return to Manufacturer all catalogs, drawings,
specifications, technical information, promotional material and other
information and literature concerning the Products as have previously been
furnished to Distributor by Manufacturer or furnish a certificate signed by the
President of Distributor certifying that all of the foregoing have been
destroyed, (e)  any remaining inventory shall be repurchased by Manufacturer at
the original net invoice price or, to the extent not saleable, shall be
destroyed by Distributor at no cost to Manufacturer, (f) the Prepayment Amount
shall be reduced in accordance with this Agreement with respect to all amounts
due and owing to Manufacturer, (g) Distributor shall promptly deliver to
Manufacturer, with respect to Third Parties to which Products have been sold by
Distributor, Third Party lists, which shall include, without limitation, the
Third Party name, contact person, telephone and fax numbers, address and
electronic mail address, and other relevant contact information, Third Party
purchase history for the most recent twelve (12) month period and all pricing
agreements with Third Parties and (h) the provisions of Sections 6.4, 6.5, 9.2
through 9.4 and 11 hereof shall survive such termination.

10.5 No Liability. Manufacturer shall not be liable by reason of the
termination, expiration or nonrenewal of this Agreement to Distributor for
compensation, reimbursement or damages on account of any loss of prospective
profits on anticipated sales or on account of expenditures, investment, leases,
or other commitments relating to the business or goodwill of Distributor.
Distributor agrees to indemnify Manufacturer and the Related Persons from all
Claims of Third Parties including, without limitation, its dealers, customers,
medical representatives, agents, employees or representatives for similar
compensation, reimbursement or damages.

11. MISCELLANEOUS

11.1 Termination of Prior Agreements. The parties acknowledge and agree that
effective as of the Effective Date, this Agreement shall supersede the Prior
Agreements, and the Prior Agreements shall terminate and be of no further force
or effect, provided, however, that Distributor’s duty to indemnify Manufacturer
under such agreements for acts and omissions occurring during their terms shall
survive and remain in full force and effect.

11.2 Relationship of Parties. Manufacturer and Distributor each hereby
acknowledges that it is an independent entity and is not subject to the control
of the other party hereto in any manner except as specifically provided in this
Agreement. Nothing herein shall be construed to make the parties hereto partners
or joint venturers, or to render either party liable for any of the debts or
obligations of the other party hereto.

11.3 Foreign Corrupt Practices. Distributor represents that it is familiar with
the Foreign Corrupt Practices Act of 1977 and will comply with said act and is
aware of the sensitive nature of international contracting and the types of
impropriety, which have received widespread publicity concerning some such
contracts. Distributor will at all times conduct its work under this Agreement
so as to strictly abide by the laws of the United States and Japan, and will at
all times avoid any situation which would cause any representative or agent of
the government to appear to have a conflict of interest.

11.4 Export Regulation Requirements. Distributor agrees to give a written
statement disclosing all political contributions, fees, or commissions in
respect to such sales. A “political contribution” includes any loan, gift,
donation, or other payment offered directly or indirectly whether in cash or in
kind, with a value of $1,000.00 or more to or for the benefit of any candidate,
committee, political party, political faction or government or employee or
office or official thereof to secure the conclusion of a sale; provided,
however, that the foregoing prohibition does not include charges required to be
paid by applicable law. A “fee or commission” includes any loan, gift, donation,
or other payment valued at $1,000.00 or more offered directly or indirectly in
cash or in kind to secure a sale. These requirements are explained in detail in
title 22, Chapter 1, of Part 130 of the United States Code of Federal
Regulations. Distributor agrees to comply and assist Manufacturer in complying
with such laws. The inclusion of this provision in the Agreement should not be
construed as approval of any such expenditures.

11.5 Notices. Any and all notices and communications hereunder shall be in
writing and shall be deemed to have been duly given when delivered personally,
at the time of receipt if by confirmed facsimile or (excluding notices of breach
of termination) electronic mail for which delivery failure message has not been
received, or five (5) days after mailing when deposited with a reputable
international courier service, addressed to the parties at the following
addresses or to such other addresses as either of the parties hereto may from
time to time in writing designate to the other party hereto:

11.6 Time. Time is of the essence of this Agreement with respect to each and
every provision of this Agreement in which time is a factor.

11.7 Force Majeure. If either Manufacturer or Distributor shall be unable, by
reason of any event referred to herein as “force majeure,” to carry out its
obligations under this Agreement, either wholly or in part, the party so failing
shall give notice and particulars in reasonable detail of such event or events
in writing to the other party as soon as possible after the occurrence of any
such event, and thereupon such obligation shall be suspended during the
continuance of such cause which, however, shall be remedied or removed with all
possible dispatch; and the obligations, terms and conditions of this Agreement
shall be extended for such period as may be reasonably necessary for the purpose
of making good any suspension so caused, provided that no claim for suspension
shall be made by either party when the period of suspension so caused shall be
less than ten (10) consecutive business days. The events referred to herein as
“force majeure” shall include fire, casualty, unavoidable accident, failure of
the usual sources of supply, strikes, labor conditions, lockouts, war, acts of
God, the enactment of any federal, state or municipal law or ordinance or the
issuance of any executive, administrative or judicial order or action, whether
federal, state or municipal, or of any other legally constituted authority,
cooperation with the United States Food and Drug Administration or any health
regulatory authority, accidents to machinery or any other cause not within the
control of the party claiming relief from any of the requirements of this
Agreement and that, by the exercise of due diligence, the party is unable to
prevent or overcome. Mere inability to make any payment of money required
hereunder shall not constitute an event of “force majeure.”

11.8 Waiver. No delay or failure by either party to exercise any right, power or
remedy with regard to any breach or default by the other party under this
Agreement shall impair any such right, power or remedy and shall not be
construed to be a waiver of any breach or default of the same or any other
provision of this Agreement. Any waiver, permit, consent or approval of any kind
or character on the part of any party of or to any breach or default by the
other party shall be effective only if in writing and shall not be construed to
be a waiver, permit, consent or approval of or to any succeeding breach or
default or a waiver of any provision of this Agreement.

11.9 Assignment. This Agreement is personal to Distributor and may not be
assigned in whole or in part by Distributor (including by operation of law)
without the prior written consent of Manufacturer, which may be withheld in
Manufacturer’s sole discretion.

11.10 Successors. The covenants, agreements, terms and conditions contained in
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.

11.11 Applicable Law. The existence, validity, construction and operational
effect of this Agreement, and the rights and obligations hereunder of each of
the parties hereto, shall be determined in accordance with the laws of the State
of New York and the United States of America, provided that any provision of
this Agreement which may be prohibited by or otherwise held invalid under such
law shall be ineffective only to the extent of such prohibition or invalidity
and shall not invalidate or otherwise render ineffective any or all of the
remaining provisions of this Agreement. Both Manufacturer and Distributor shall
comply with the export control laws and regulations of the United States, and
neither Manufacturer nor Distributor shall, directly or indirectly, export or
re-export any Product in any manner contrary to the applicable export control
laws or laws and regulations of the United States or any country. Both parties
hereby confirm their intention to exclude application of the United Nations
Convention on the International Sale of Goods if such Convention would otherwise
be applicable to any transaction contemplated by this Agreement.

11.12 Dollar Denomination. Unless otherwise specified all amounts stated in this
Agreement as payable in United States Dollars.

11.13 Tax Withholding. In the event any payment under this Agreement is subject
to tax withholding by the government of Japan, such tax amount shall be deducted
from payments owed by Distributor to Manufacturer. Manufacturer shall be
provided with the appropriate tax receipts in order to enable it to receive the
United States tax credits therefor.

11.14 Controversy. In the event of any controversy, claim or disputes between
the parties arising out of or relating to this Agreement, such controversy,
claim or dispute shall be settled by mutual consultation between the parties in
good faith as promptly as possible, but failing an amicable settlement shall be
finally settled by arbitration. If based upon a claim by Distributor against
Manufacturer, the arbitration shall be held in New York City and shall be
conducted in accordance with the rules of arbitration of the American
Arbitration Association (“AAA”) by two arbitrators appointed, one by Distributor
and one by Manufacturer. If the arbitrators appointed cannot agree, they shall
thereupon appoint a third arbitrator, or upon their failure to agree upon such
third arbitrator, such third arbitrator shall be appointed by the AAA. Any
decision by the arbitrators shall be binding upon the parties hereto and may be
entered as a final judgment in any court, state or federal, having jurisdiction.
If based upon a claim by Manufacturer against Distributor, arbitration in
English with similarly selected three arbitrators shall be held in Tokyo, Japan
under the Commercial Arbitration Rules of the Japan Commercial Arbitration
Association. Any award in such arbitration shall be in writing and shall set
forth the reasons therefor. The costs of filing, administrative, and arbitrator
fees in connection with arbitration proceedings shall be shared equally between
the parties.

11.15 Entire Agreement. This Agreement, together with the Prepayment Agreement,
sets forth the entire agreement between the parties hereto, fully supersedes any
and all prior agreements or understandings between the parties hereto pertaining
to the subject matter hereof including without limitation the Prior Agreements
and the Letter of Intent between the parties dated October 26, 2002, and no
change in, modification of or addition, amendment or supplement to this
Agreement shall be valid unless set forth in writing and signed and dated by
both of the parties hereto subsequent to the execution of this Agreement.

        11.16 Effectiveness of Agreement. The parties acknowledge and agree that
the effectiveness of this Agreement and the consummation of the transactions
contemplated hereby shall be subject to, and conditioned upon, the approval
thereof by each party’s board of directors. The date that each of the parties
have received such approval and notified the other party in writing of such
receipt shall be referred to herein as the “Effective Date.” In no event shall
such date be later than 12:00 Noon, United States Eastern Standard Time, January
24, 2003 and, if both parties have not received such approval on or before such
date, then this Agreement shall be null and void and have no force or effect.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

"Manufacturer" "Distributor" i-STAT Corporation Fuso Pharmaceutical Industries,
Ltd. /s/ WILLIAM P. MOFFITT /s/ MIKIA TODA

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

By: William P. Moffitt By: Mikio Toda Its: President and Chief Executive Officer
Its: President and Representative Director

EXHIBIT A

PRODUCTS

The Products Distributor shall be entitled to distribute and sell shall be the
following:

Cartridges       Cartridge  6  Cartridge  EC6+ (to cease manufacture in February
2003 and cease support at expiration.)  Cartridge  CG4+  Cartridge  EC8+ 
Cartridge  CG8+  Cartridge  G3+  Cartridge  EG6+  Cartridge  Creatinine 
Cartridge  EG7+  Cartridge  EC4+  Analyzers   Analyzer 200  Analyzer 300F 
Ancillary Products   Serial Downloader  Network Downloader  Power Supply  Cable
Kit  Recharger Tray  Rechargeable Battery  Printer  Box  Control Solutions 
Linearity Solutions  CDS Software 

As new products are commercialized by Manufacturer, the parties will negotiate
the addition of such products to this Exhibit A with a view toward, among other
things, the applicability of the products to the Field in the Territory and the
mutual profitability of the parties.

EXHIBIT B

FORM OF RESALE CERTIFICATE

        Pursuant to the requirements of Sections 3.1 and 4.2 of that certain
Distribution Agreement dated as of January __, 2003 by and between Fuso
Pharmaceutical Industries, Ltd., a Japanese corporation (“Fuso”), and i–STAT
Corporation, a Delaware corporation (the “Agreement”), Fuso hereby certifies
that the following number of Cartridges (as defined in the Agreement) were sold
and shipped by Fuso to Third Parties including, without limitation, its dealers
for resale to customers in the field of professionally attended human health
care and veterinary care in the country of Japan in their respective ordinary
courses of business during the quarter commencing ________________, 200_ and
terminating ________________, 200_:

      _____________________________________________ Cartridges

      FUSO PHARMACEUTICAL INDUSTRIES, LTD.

_________________________________________

By:
Its:

--------------------------------------------------------------------------------

EXHIBIT C

PRODUCT PRICES

Cartridges

The price of Cartridges shall be *** (the “Minimum Transfer Price” or “MTP”).
The price for each Creatinine cartridge shall be *** and shall not be th MTP.
The Yen to United States dollar (US$) exchange rate used to translate the
Cartridge pricing into US$ shall be calculated every six (6) months, on April 1
and October 1. The MTP is subject to adjustment by both the Yen to US$ exchange
rate and NJ Urban Wage Consumer Price Index (CPI) every six (6) months using the
formula described below. The initial MTP adjustment will be calculated on April
1st, 2004 for the period from April 1, 2004 through and including September 30,
2004.

The following formula shall be used to calculate the MTP:

1.  

The current yen to dollar exchange ratio shall be the determined by calculating
the average daily exchange rate for the 6 month period from April 1st through
and including September 30th, or from October 1st through and including March
31st, as provided on the by the Oanda Corporation (www.oanda.com) the “Current
Exchange Rate”). The base exchange rate shall be 90 yen per US$ (as set in July
1995) (the “Base Exchange Rate”). The change between the Current Exchange Rate
and the Base Exchange Rate shall be calculated as a percentage where an increase
in the rate (more Yen to the US$) shall cause a negative percentage change
result. The resulting yen-to-dollar percentage change shall be multiplied by ***
to calculate the Exchange Rate Adjustment Factor for the period.


2.  

The current CPI (“Current CPI”) shall be determined by averaging the reported
CPI for each of the two months preceding each adjustment date (either April 1 or
October 1). The source for the reported CPI shall be the U.S. Department of
Labor. The CPI base rate shall be 158.3 (the “Base CPI”) (as set in July 1995).
The difference between the Base CPI and Current CPI shall be calculated as a
percentage where an increase in the CPI shall cause a positive percentage change
to result. The resulting CPI percentage change shall be multiplied by *** to
calculate the CPI Adjustment Factor for the period.


3.  

The amount of *** shall be subtracted from *** (“Base MTP Without Packaging”).
The Base MTP Without Packaging shall be multiplied by the sum of (i) 1.00 plus
(ii) the Exchange Rate Adjustment Factor for the period plus (iii) the CPI
Adjustment Factor for the period to calculate an adjusted minimum transfer price
without packaging for the period (“Adjusted MTP Without Packaging”). The new
Minimum Transfer Price for the subsequent six month period shall be the Adjusted
MTP Without Packaging plus ***, the fixed packaging amount. In no event shall
the calculated new Minimum Transfer Price for the period be less than ***.


PRODUCT PRICE     Analyzers   Analyzer 200  ***  Analyzer 300F  ***  Ancillary
Products   Electronic Simulator  ***  Serial Downloader  ***  Network
Downloader  ***  Power Supply***  ***  Cable Kit  ***  Recharger Tray  *** 
Rechargeable Battery  ***  Martel Printer***  ***  Hewlett Packard Printer*** 
***  Analyzer Box  ***  Control Solutions (3 levels)  ***  Linearity Solutions 
***  CDS 5 Software  ***  CDS 5 yearly Software license fees**  ***  CDS 5
Upgrade Software  ***  CDS 5 Upgrade yearly Software license fees**  ***  CDS 5
Basic* Software  ***  CDS 5 Basic yearly Software license fees**  ***  HL7
Interface Software  ***  HL7 Interface yearly Software license fees**  *** 

* data transfer functionality only
** Software license fees are payable on a yearly basis effective upon the one
year
anniversary of the purchase of the relevant software package.
*** Products that may be purchased directly from the OEM supplier by Fuso

--------------------------------------------------------------------------------

EXHIBIT D

CERTIFICATE OF DESTRUCTION

i-STAT Corporation (“Manufacturer”)
104 Windsor Center DriveEast
Windsor, NJ 08520
USA
ATTN: __________________



1. Date: ________________

2.     Quarter covered: ______________ (the “Quarter”)

3.     The following Products were returned by and received from Third Parties
during the Quarter:

Product   [Serial Number or Lot Number]  Quantity Reason for Return  

4.     At the request of Manufacturer and in accordance with Section 5.4.2 of
the Distribution Agreement, Distributor has permanently destroyed the following
Products as of the date hereof.

Product   [Serial Number or Lot Number]  Quantity  

This Certificate of Destruction is executed of even date herewith. The
undersigned hereby certifies each and every matter contained herein to be true
and correct.

_________________
Name:
Title:

--------------------------------------------------------------------------------

EXHIBIT E

FORM OF PURCHASE ORDER

[Month covered/Page
#]                                            Date:_____________________

i-STAT Corporation (“Manufacturer”)
104 Windsor Center DriveEast
Windsor, NJ 08520
USA
ATTN: __________________



ORDER SHEET

We are placing an order with Manufacturer for the following articles:

Order No. Article Quality* Quantity** Price Shipment

(Picture of Purchase Order)

* Shelf-life (based on label) left when arriving in Osaka
** Number of lots for each Cartridge should be as small as possible.

Designation: FOB New Jersey, USA
Insurance: To be effected by Distributor
Payment: To be wire transferred

      Fuso Pharmaceutical Industries, Ltd.

By:_________________________

Name:                                       
Title:                                       

--------------------------------------------------------------------------------

EXHIBIT F

SCHEDULE OF DELIVERY OF SAMPLES

Samples of Cartridges of a type determined by Manufacturer in its sole
discretion shall be delivered to Distributor in accordance with the following
schedule:

Quarter of Delivery
End of: Quantity *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***